Citation Nr: 1718581	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an eye condition, to include as secondary to diabetes mellitus, hypertension, and coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board remanded the case in July 2016 for further development.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The August 2016 VA examination does not substantially comply with the Board's July 2016 remand directives because it was not conducted by a neuro-ophthalmologist and did not contain an opinion as to the etiology of the Veteran's diagnosed anisocoria and narrowing of retinal arteries and veins.  Hence, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has no discretion in the matter.  

Moreover, the examination is not adequate to make an informed decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner opined that the Veteran's glaucoma, cataract, and vitreous degeneration was not proximately due to or the result of his diabetes mellitus, hypertension, or CAD, but did not address whether a service-connected disorder aggravated glaucoma, cataract, or vitreous degeneration.  

Further, the VA examiner did not provide a fully articulated rationale supporting his opinions.  He was also unable to opine as to whether it is at least as likely as not that any of the Veteran's diagnosed eye conditions were caused by his exposure to Agent Orange due to lack of medical knowledge.

Finally, the VA examiner opined that the Veteran's glaucoma is not due to his service-connected disorders partly because the Veteran had a positive family history of glaucoma.  The sole fact that a disorder is congenital or hereditary in origin does not preclude service connection.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014); see also VAOPGCPREC 67-90; 55 Fed.Reg. 43553 (1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty).  

Additionally, review of the record reveals relevant documents have not been associated with the claims.  These records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any outstanding relevant VA or private treatment records pertaining to any of his eye conditions.  If the Veteran identifies any such outstanding records, then make arrangements to obtain them, including those from Dr. McMillan and Dr. Patel from Valley Retina.  

If the RO cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination with a neuro-ophthalmologist (as indicated would be necessary in the November 2014 examination report) to determine the exact nature and etiology of any diagnosed eye condition, to include glaucoma, cataract, vitreous degeneration, anisocoria, narrowing of retinal arteries and veins, and tributary retinal vein occlusion.  

The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  He is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

The neuro-ophthalmologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The neuro-ophthalmologist must specify in the report that these records have been reviewed.  

Following the examination, the neuro-ophthalmologist must provide an opinion on the following questions:

(a)  Whether it is at least as likely as not that any diagnosed eye condition was caused by Agent Orange exposure.  

(b)  Whether it is at least as likely as not that any diagnosed eye condition was caused or aggravated by any of the Veteran's service-connected disorders or any combination of service-connected disabilities.  In this regard, the Veteran is service connected, in pertinent part, for coronary artery disease (CAD), diabetes mellitus, and hypertension.  

(c)  If the neuro-ophthalmologist finds that any of the Veteran's diagnosed eye conditions are related to any of his service-connected disorders or Agent Orange exposure, he or she should state the effects of the eye condition on the Veteran.

The neuro-ophthalmologist is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  A complete rationale must be provided for any opinion offered.  

If the requested opinion cannot be rendered without resorting to speculation, the neuro-ophthalmologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the neurologist, i.e., additional facts are required, or the neurologist does not have the needed knowledge or training.

3.  After the requested development has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




